UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7612


MARK RYLAND DOWDY,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; CHERYL BROWN; DAFNEY BROWN; A. JOHN
VOLLINO; JUSTIN SHELTON; CYNTHIA L. MCCOY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00492-MFU-RSB)


Submitted:   April 18, 2012                 Decided:   May 10, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Ryland Dowdy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Ryland Dowdy seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint   as   frivolous.     We   dismiss    the   appeal    for    lack   of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on    October 25,     2011.    The   notice    of   appeal     was    filed   on

November 27, 2011. *     Because Dowdy failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented




       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                      2
in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               3